            Case 1:19-cr-00759-CM Document 24 Filed 07/16/20 Page 1 of 1


                                      IRVING COHEN
                                         ATTORNEY AT LAW
    (212) 964-2544                                                             225 BROADWAY
   FAX (212) 406-2313                                                            SUITE 2700
ICOHENLAW@MSN.COM                                                           NEW YORK, N.Y. 10007


                                                                                    July 16, 2020
  VIA ECF

  Hon. Colleen McMahon
  Chief Judge, United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                               RE: United States v. Daniel Rivera, 19 Cr. 759 (CM)

  Dear Judge McMahon:

          I am the attorney for the defendant, Daniel Rivera, having been duly appointed pursuant
  to the Criminal Justice Act. The case is presently calendared for a suppression hearing on
  Thursday, July 30, 2020 at 10 AM. With no objection by the Government, I am requesting that
  the hearing be adjourned to September 30, 2020 at 10 AM. This request is necessitated by
  several circumstances including the unexpected vacating of my office and a move into storage
  the last week of July, my isolation at my house in Massachusetts until at least September due to
  the COVID virus, the inability to physically meet with my client, and many other work
  commitments, including an appeal, that will take up much of my time in August and early
  September. We consent to an exclusion under the Speedy Trial Act.

         Thank you for Your attention and consideration.


                                                                    Very truly yours,

                                                                    /s/ Irving Cohen
                                                                    IRVING COHEN
